Citation Nr: 1027596	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to October 
1954.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

To be granted, a claim of entitlement to a TDIU rating must be 
supported by evidence that a veteran's service-connected 
disability or disabilities have rendered the veteran unable to 
secure or follow a substantially gainful occupation.  See 
38 C.F.R. § 4.16(a) (2009).  

In this case, service connection is in effect for hearing loss, 
rated 60 percent disabling; depression, rated 50 percent 
disabling; and tinnitus, rated 10 percent disabling.  The 
Veteran's combined disability rating is 80 percent.  Therefore, 
the Veteran meets the schedular criteria for consideration of a 
TDIU rating under 38 C.F.R. § 4.16(a). 

In order to decide this issue, the Board finds that further 
medical opinion is necessary on the question of to whether the 
Veteran is unable to secure and maintain gainful employment 
(physical or sedentary) in light of his service-connected hearing 
loss, tinnitus and depression symptoms.  The Veteran suffers from 
a number of nonservice-connected disorders, including peripheral 
artery disease, hyperlipidemia, diabetes and gastroesophageal 
reflux disease (GERD).  

The Veteran's previous employer in December 2006 reported simply 
that the Veteran retired in December 1994, with no indication 
that a disability caused his retirement.  There is also some 
indication in the record that the Veteran was working part-time 
as barber.  However, in September 2006, the Veteran's private 
physician submitted a letter that indicated the Veteran's medical 
history was significant for hyperlipidemia, diabetes, GERD, 
depression and hearing loss.  The examiner opined that the 
Veteran was not employable, but did not provide any rationale as 
to why or whether the unemployability was due solely to the 
Veteran's service-connected disabilities.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United 
States Court of Appeals for Veterans Claims (Court) discussed the 
meaning of "substantially gainful employment."  In this context, 
it noted the following standard announced by the United States 
Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity. 
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
indicated that the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  As the Veteran most 
recently reported in October 2007 that he was not even engaged in 
part-time employment as a barber anymore, there is an open 
question as to whether the Veteran's service-connected 
disabilities alone prevent him from performing work that would 
produce sufficient income to be other than marginal.  

A VA examiner should generally address the extent of functional 
and industrial impairment due to the Veteran's service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994).  For 
these reasons, the Board finds that additional information is 
required to determine the degree of industrial impairment 
resulting from the Veteran's service-connected hearing loss, 
tinnitus and depression symptoms, standing alone, as 
differentiated from other nonservice-connected disorders.  See 
Beaty v. Brown, 6 Vet. App. 532 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination 
to determine the effect of his service-
connected hearing loss, tinnitus and 
depression on his employability.  The 
examiner should generally address the extent 
of functional and industrial impairment due 
to the Veteran's service-connected 
disabilities.  The relevant evidence in the 
claims file should be made available to and 
thoroughly reviewed by the examiner in 
connection with the examination.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not that 
the Veteran is unable to obtain or maintain 
substantially gainful employment solely as a 
result of his service-connected disabilities 
(hearing loss, tinnitus and depression).

The examination report should include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Thereafter, the RO/AMC should 
readjudicate the claim for TDIU.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



